9 F.3d 108
145 L.R.R.M. (BNA) 2448
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.J & W DRYWALL CONTRACTORS, INC., J & W Drywall andPlastering Company, Inc., J & W Drywall LatherPlastering Co., Inc., and WilliamWilliams, Respondents.
No. 93-5977.
United States Court of Appeals, Sixth Circuit.
Oct. 21, 1993.

Before:  NORRIS and SILER, Circuit Judges;  and CELEBREZZE, Senior Circuit Judge.


1
SUPPLEMENTAL JUDGMENT ENFORCING AN ORDER OF THE NATIONAL

LABOR RELATIONS BOARD

2
This Court having on September 15, 1981, entered its judgment enforcing in full the Order of the National Labor Relations Board, the Board, on July 24, 1992, issued its Decision and Order fixing the amount of fringe benefits due and having thereafter applied to this Court for summary entry of a supplemental judgment specifying the amount due:


3
IT IS HEREBY ORDERED AND ADJUDGED by the Court that Respondent, J & W Drywall Contractors, Inc., J & W Drywall and Plastering Company, Inc., J & W Drywall Lather Plastering Co., Inc., and William Williams, Detroit, Michigan, their officers, agents, successors, and assigns, shall pay liquidated damages to the Detroit Carpenters' Funds in the total amount of $25,844.01 with interest computed in the manner prescribed in New Horizons for the Retarded, 283 NLRB 1173 (1987).